Citation Nr: 0730929	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spine degenerative disc disease. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for right cervical radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for left cervical radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO granted service connection 
for cervical spine degenerative disc disease and assigned a 
10 percent evaluation effective January 31, 2003.  The 
appellant, who had active service from March 1973 to November 
1974 and November 1977 to January 1984, disagreed with the 
assigned rating and appealed that decision to the BVA.  

In a subsequent rating decision dated in December 2003, the 
RO separated out the neurological aspects of the appellant's 
cervical spine degenerative disc disease, granted service 
connection for right cervical radiculopathy and left cervical 
radiculopathy and assigned separate 20 percent disability 
evaluations for these disorders effective January 31, 2003. 
See December 2003 rating decision, p. 1.  Thereafter, the RO 
referred the issue of whether the appellant was entitled to 
an initial rating in excess of 10 percent for cervical spine 
degenerative disc disease to the Board for appellate review. 
See June 2005 Statement of Accredited Representative; June 
2005 Certification of Appeal Sheet; July 2006 Appellant's 
Brief.    

In a September 2006 decision, the Board found that the above-
referenced claims were part and parcel of the appellant's 
original claim and remanded the case for further development.  
The development requested has since been completed; and the 
case has been returned to the Board for further review.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's  appeal has been obtained.

2.  The medical evidence of record indicates that the 
appellant does not experience incapacitating episodes as 
defined by VA regulations as a result of his cervical spine 
degenerative disc disease.  

3.  The appellant's cervical spine degenerative disc disease 
is not manifested by moderate limitation of motion; forward 
flexion of the cervical spine of less than 30 degrees; a 
combined range of motion of the cervical spine less than 170 
degrees; muscle spasms or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

4.  The appellant's right cervical radiculopathy does not 
manifest in moderate incomplete paralysis.

5.  The appellant's left cervical radiculopathy does not 
manifest in moderate imcomplete paralysis. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for cervical spine degenerative disc disease have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.40 - 4.46, 4.71, 4.71a, Diagnostic Codes 5293, 5210 (2003) 
and 5243 (2006).

2.  The schedular criteria for an initial rating in excess of 
20 percent for right cervical radiculopathy have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.124, 4.124a, 
Diagnostic Code 8510 (2006).

3.  The schedular criteria for an initial rating in excess of 
20 percent for left cervical radiculopathy have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.124, 4.124a, 
Diagnostic Code 8510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
increased ratings for	cervical spine degenerative disc 
disease, right cervical radiculopathy and left cervical 
radiculopathy, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in October 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The October 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the October 2006 letter was not sent prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in June 2007. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations in connection with his claims. See April 
2003 and May 2004 VA examination reports.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorders since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
examination reports of record are thorough and supported by 
VA outpatient and private treatment records.  Therefore, they 
are adequate upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that at the time the RO 
provided notice of the VCAA to the appellant, it also 
provided the appellant with an explanation of disability 
ratings and effective dates. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the RO assigned the 
disability evaluations at issue here for the appellant's 
service-connected disabilities, and the Board has concluded 
that the preponderance of the evidence is against the 
assignment of higher ratings, there is no question as to an 
effective dates to be assigned and no further notice is 
needed. Id. 

B.  The Law  

The appellant has currently been assigned a 10 percent 
evaluation for his cervical spine degenerative disc disease 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5293-5010 (2003). May 2003 rating decision.  He has also been 
assigned separate 20 percent evaluations for right cervical 
radiculopathy and left cervical radiculopathy secondary to 
his service-connected cervical spine degenerative disc 
disease under Diagnostic Code 8510 (2006). December 2003 
rating decision.  At present, the appellant contends that his 
overall cervical spine disability is more disabling than 
currently evaluated and has appealed for an increased rating. 
See generally July 2003 notice of disagreement; April 2004 RO 
hearing transcript.  Specifically, the appellant has reported 
experiencing constant pain, to include pain in his shoulders, 
back, neck and head. See July 2003 notice of disagreement; 
April 2004 hearing transcript, p. 2.  He indicates that his 
neck becomes stiff and is difficult to move; and that he 
experiences numbness, cracking and popping of the neck as a 
result of his service-connected disabilities. Id., pgs. 
2-4.  During an average day, the appellant reports neck pain 
that begins in the morning as a 2 on the pain scale of 1 to 
10; and increases to approximately an 8 by the evening. Id.  
He testified that he uses a TENS unit and a heating pad at 
home to assist with his pain; and that he also takes aspirin 
for pain. Id.  Based upon this symptomatology, the appellant 
requests an increased rating for his service-connected 
disabilities.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims; and as such, the appeal as to all three issues must 
be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

C.  Diagnostic criteria effective from September 23, 2002 to 
September 26, 2003 
    (Diagnostic Codes 5293, 5010, 5290, 8510). 

In this case, the appellant submitted his claim of 
entitlement to service connection for a cervical condition 
due to trauma in service in January 2003. See January 2003 
memorandum from the appellant's representative.  Based upon 
evidence submitted in support of his claim and a VA 
examination report dated in April 2003, the RO granted 
service connection and assigned a 10 percent disability 
rating effective January 31, 2003 for cervical spine 
degenerative disc disease under Diagnostic Codes 5293-5010 
(2006). See May 2003 rating decision; 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

At the time the appellant's claim was evaluated, Diagnostic 
Code 5293 provided that the spinal disability consisting of 
intervertebral disc syndrome was to be evaluated either on 
the basis of total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. See 67 Fed. Reg. 54345-49 (effective September 
23, 2002).  Under the incapacitating episodes criteria, a 10 
percent evaluation was warranted for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
was warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation was in 
order for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  Lastly, a 60 percent evaluation was 
appropriate in cases of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months. See Diagnostic Code 5293 (2003).  

For purposes of evaluation under the provisions of Diagnostic 
Code 5293, an incapacitating episode was defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. See Diagnostic Code 
5293, Note 1 (2003).  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
separately evaluated using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. Id., Note 2.  
If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment was to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
resulted in a higher evaluation for that segment. Id., Note 
3.   

In the May 2003 rating decision, the RO determined that the 
appellant did not meet the schedular criteria provided in 
Diagnostic Code 5293 since the range of motion of his neck 
was within normal limits and the appellant was found not to 
have experienced any incapacitating episodes related to his 
cervical spine disability during the previous 12 months. See 
May 2003 rating decision, p. 2.  Therefore, the appellant's 
disability was rated under Diagnostic Code 5010 on the basis 
of painful or limited motion of a major joint or group of 
minor joints. Id.  Diagnostic Code 5010 evaluates post-
traumatic arthritis, which in turn uses the criteria for 
degenerative arthritis under Diagnostic Code 5003.  Arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating is warranted for X-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010. 

As set forth above, the appellant has currently been assigned 
a 10 percent disability rating for his cervical spine 
degenerative disc disease under Diagnostic Codes 5293 and 
5010.  When analyzing the present appeal under Diagnostic 
Code 5293 to determine if the appellant is entitled to an 
increased rating under that code, the Board finds he is not.  
Specifically, the Board observes that while the appellant 
reported that he has missed time from work due to his overall 
cervical spine disability, the evidence does not reveal that 
he has experienced what can be considered incapacitating 
episodes as defined by VA regulations.  According to the 
appellant's April 2004 testimony, the appellant reported that 
he is employed and that he probably missed approximately 
three months of work during the previous two years due to his 
neck problems. See April 2004 hearing transcript, p. 4.  
During these times, the appellant indicated that he utilized 
a heating pad and a TENS unit for pain relief. Id., p. 5.  He 
did not report being prescribed bed rest. Id.  In addition, 
although the appellant reported being off from work for 
approximately 5 weeks during the previous year on the advice 
of his physician in April 2003, an April 2003 VA examiner 
determined that this time off from work did not qualify as an 
incapacitating episode that required bed rest prescribed by a 
physician and treatment by a physician associated with the 
appellant's intervertebral disc syndrome. See April 2003 VA 
examination report, p. 7.  Lastly, the Board observes that no 
reference to incapacitating episodes or time off work was 
made in the appellant's May 2004 examination report. See May 
2004 VA examination report.  Thus, nowhere does the record 
indicate that bed rest due to the appellant's cervical spine 
disabilities has been prescribed by a physician.  Based upon 
this evidence, the Board finds that the appellant's 
symptomatology does not meet the criteria for a 10 percent 
disability rating of Diagnostic Code 5293 pursuant to the 
incapacitating episodes criterion provided in that code. 

Thus, the appellant's claim must be evaluated under the 
provision of Diagnostic Code 5293 that combines his separate 
evaluations for chronic orthopedic and neurologic 
manifestations with the evaluations for his other service-
connected disabilities under 38 C.F.R. § 4.25.  In this case, 
the appropriate diagnostic code upon which to evaluate the 
orthopedic aspect to the appellant's cervical spine 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5290 (the 
diagnostic criteria pertaining to limitation of motion of the 
cervical spine).  The appellant's neurological manifestations 
have been appropriately evaluated pursuant to Diagnostic Code 
8510 (the diagnostic criteria pertaining to paralysis of the 
upper radicular group).  

Diagnostic Code 5290 provides a 10 percent disability rating 
for slight limitation of motion of the cervical spine; a 20 
percent rating for moderate limitation of motion; and a 30 
percent rating for severe limitation of motion. See 
Diagnostic Code 5290 (2003).  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2); See also 38 C.F.R. § 4.71a, Plate V. 

According to the appellant's medical records, he has 
experienced the following ranges of motion: cervical forward 
flexion from "chin to chest," extension to 50 degrees, 
rotation to the right to 75 degrees and rotation to the left 
to 60 degrees. See December 2002 Group Health Associates 
records.  In April 2003, the appellant was noted to have 
cervical flexion to 65 degrees, extension to 55 degrees, left 
lateral bending to 45 degrees and right lateral bending to 40 
degrees. See April 2003 VA examination report, p. 6.  In May 
2004, the appellant was found to have essentially full 
cervical range of motion, with flexion to 45 degrees, 
extension to 45 degrees, lateral flexion bilaterally of 45 
degrees and rotation to 75 degrees bilaterally. See May 2004 
VA examination report, p. 3.  

The medical evidence referenced above reveals that the 
appellant does not experience any limitation of motion of 
either his cervical flexion or extension.  As of his most 
recent VA examination report, the appellant also experiences 
normal lateral bending.  While the appellant has consistently 
experienced some limitation of cervical rotation, the motion 
appears to have improved with time. December 2002 Group 
Health Associates records; May 2004 VA examination report.  
Regardless, both the December 2002 private medical records 
and May 2004 examination reports indicate that the appellant 
may have some very slight limitation of rotation of the 
cervical spine.  Therefore, he arguably would be entitled to 
a 10 percent disability for slight limitation of motion of 
the cervical spine pursuant to Diagnostic Codes 5010 and 5290 
(2003).  However, in light of the fact that the appellant has 
been found not to have limitation of flexion or extension, as 
well as essentially normal lateral bending, a higher 
evaluation under these diagnostic codes is not warranted.   

As to the determination of an appropriate evaluation for the 
appellant's neurological manifestations, the Board observes 
that the RO has granted service connection for right cervical 
radiculopathy and left cervical radiculopathy secondary to 
the appellant's cervical spine disability pursuant to 
Diagnostic Code 8510. See December 2003 rating decision.  The 
appellant has been assigned separate 20 percent evaluations 
effective January 31, 2003 for these disabilities. Id.  
Diagnostic Code 8510 pertains to paralysis of the upper 
radicular group.  It provides separate 20 percent evaluations 
for mild incomplete paralysis of the major and minor 
extremities; a 30 percent evaluation for moderate incomplete 
paralysis of the minor extremity; a 40 percent evaluation for 
moderate incomplete paralysis of a major extremity; a 40 
percent evaluation for paralysis that is complete of a minor 
extremity; and a 50 percent evaluation for paralysis that is 
complete of a major extremity. 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 (2006).   

In this case, the Board finds that the RO was correct in 
assigning the appellant separate 20 percent disability 
ratings for his right and left cervical radiculopathy since 
the disabilities are manifested by symptoms that are 
comparable to mild, incomplete paralysis.  On neurological 
evaluation, the appellant was found to have decreased 
pinprick in the distribution of the right V2 distribution, as 
well as in the left C5 and C6 dermatomes. See April 2003 
examination report, p. 6.  In April 2003, the appellant's 
deep tendon reflexes were noted to be decreased; and the 
examiner noted that the appellant had hyperesthesia. Id., 
pgs. 6-7.  However, as of April 2004, the appellant was noted 
to have deep tendon reflexes that were 2+ and symmetric in 
the upper extremities and sensation was found to be intact. 
April 2003 examination report, p. 6; May 2004 VA examination 
report, p. 3.  The appellant has not been found to have 
atrophy, fasciculation, or tremor. Id.  Cranial nerves II-XII 
were found to be intact; the appellant had strength of 5/5 
throughout on motor testing; and both tone and rapid 
alternating movements were within normal limits. April 2003 
examination report, p. 6.  Pronator drift was also negative. 
Id.  Based upon this evidence, the Board concludes that the 
appellant's right and left cervical radiculopathy is 
manifested by no more than mild incomplete paralysis of the 
upper radicular group under Diagnostic Code 8510.  Thus, 
separate 20 percent disability ratings were properly assigned 
for the neurological manifestations of the appellant's 
cervical spine disability; and the Board finds that increased 
ratings for these service-connected disabilities is not 
warranted. See 38 C.F.R. § 4.31.  Since the medical evidence 
of record does not indicate that the appellant is entitled to 
an increased rating for either the orthopedic manifestations 
or neurological manifestations associated with his overall 
cervical spine disability, an increased rating under 
Diagnostic Code 5293 is not warranted in this case.  

The Board has also evaluated the appellant's claim pursuant 
to other spine and neurological diagnostic codes contained in 
the rating criteria in effect prior to September 26, 2003 to 
determine whether an increased rating is available to the 
appellant.  However, since the appellant fails to meet the 
symptomatology set forth in those codes or those codes do not 
provide ratings in excess of the presently assigned ratings, 
increased ratings under those codes are not available.   

D.  Diagnostic criteria effective from September 26, 2003 
(Diagnostic Code 5243)

In addition to the evaluating the appellant's claim in 
accordance with the above-referenced rating criteria, the 
Board must also adjudicate the appellant's requests for 
increased ratings in accordance with amended spinal 
disabilities regulations that became effective during the 
pendency of the appellant's appeal. See 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  38 C.F.R. § 
4.71a (effective from September 26, 2003).  The new 
regulations that became effective on September 26, 2003 
provide that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes). See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  Under the general 
formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated for a spine 
disability when there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is for assignment when 
there is forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  Lastly, a 100 
percent evaluation is assigned upon a showing of unfavorable 
ankylosis of the entire spine. Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id., Note (5).  

In terms of the present appeal, the Board observes that 
consideration under the revised schedular criteria cannot be 
undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 26, 2003, neither 
the RO nor the Board could apply the revised rating schedule. 

When the evidence of record in this case is considered under 
the revised rating schedule that became effective on 
September 26, 2003, the Board also finds that an increased 
evaluation is not warranted for the appellant's cervical 
spine degenerative disc disease pursuant to the general 
rating formula.  The evidence reveals that the appellant's 
forward flexion of the cervical spine is more than 30 
degrees.  Specifically, the appellant's April 2003 VA 
examination report revealed that the appellant could forward 
flex to 65 degrees of flexion, extend to 55 degrees, lateral 
bend left 45 degrees and lateral bend to the right 50 
degrees.  Nothing in the record indicates that the appellant 
has a combined range of motion of the cervical spine of less 
than 170 degrees.  In addition, while there is medical 
evidence indicating that the appellant experiences some mild 
muscle spasm in the cervical paraspinal and scapular areas of 
his back, there is no evidence showing that these spasms have 
resulted in the development of an abnormal gait; nor does the 
evidence show that the appellant has developed an abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis. See VA examination reports dated in April 
2003, 
p. 7 ("The veteran's gait is unremarkable") and May 2004.  
For these reasons, the appellant does not fulfill the 
criteria for a 20 percent disability evaluation under the 
general rating formula for rating diseases and injuries of 
the spine.   

As noted above, the regulatory changes to the Rating Schedule 
that were effective in September 2003 resulted in a 
renumbering of the intervertebral disc syndrome criteria to 
DC 5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
However, this regulatory change did not include any 
substantive change to the provisions enacted in 2002, and the 
Board finds that the evidence discussed above would not 
result in a higher evaluation based on incapacitating 
episodes on and after September 2003. 

Finally, as to the appellant's right and left cervical 
radiculopathy, the Board observes that the September 2003 
amendments did not change the rating criteria under 
Diagnostic Code 8510.  



E.  Functional loss/separate ratings 

The Board has considered whether higher disability 
evaluations are warranted in this case on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  However, the medical evidence does 
not support the contention that the appellant has additional 
functional loss as a result of the service-connected 
disabilities.  In this regard, the Board observes that the 
appellant is employed in the position of a supervisor and has 
no physical labor at work. See April 2003 examination report, 
p. 6.  While he experiences pain that bothers him while at 
work, the evidence indicates that this pain does not limit 
the appellant's ability to perform his employment duties; nor 
does it lead to any functional impairment in terms of his 
activities of daily living. Id.; May 2004 VA examination 
report, p. 3.  Lastly, although the appellant, his spouse and 
two friends report that the appellant has had consistent, 
chronic neck pain (rather than pain associated with flare-
ups), the Board finds that the appellant's chronic neck pain 
has been taken into consideration in granting the current 
evaluations; and the record shows no additional functional 
impairment due to pain such that higher evaluations are in 
order. See April 2003 statements from P.G. and appellant's 
spouse; May 2003 statement from C.R.  Therefore, the Board 
finds that consideration of the assignment of increased 
evaluations pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

F.  Extraschedular evaluation 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
overall cervical spine disability has required 
hospitalization.  While the claims file contains the 
statements referenced above from friends and co-workers 
indicating that the appellant has experienced neck pain that 
affects his work, none of these statements (nor any other 
evidence in the claims file) indicate that the appellant's 
neck problems and pain have resulted in marked interference 
with his employment duties. See generally lay statements 
dated in April 2003 and May 2003.  In the absence of such a 
showing, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the assignment of increased ratings for the 
appellant's cervical spine degenerative disc disease, right 
cervical radiculopathy and left cervical radiculopathy, for 
the reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An initial disability rating in excess of 10 percent for 
cervical spine degenerative disc disease is denied.  

An initial disability rating in excess of 20 percent for 
right cervical radiculopathy is denied.  

An initial disability rating in excess of 20 percent for left 
cervical radiculopathy is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


